DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the application

This Office Action is in response to Applicant's Application filed on 09/29/2021. Claims 1-20 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 09/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.








Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The inventive concept of the instant application, as claimed, teaches integration testing of two cloud applications (or cloud services). A test case is created for the integration and the test is executed in an isolated environment specific to the customer. If the integration test is successful, finalize the update to the cloud applications. In response to failure of the test, the update is rolled back. The independent claims mentions that “the update” is accepted. However, there is no mention of update was applied. Evidently it is missing an important step.

Claim 4 (similarly claims 16 and 20) mentions “integration tool”. This term is broad. By describing the meaning of the term, current prior art can be overcome and may become allowable subject matter. However, allowability is subjected to proper examination and search. 

Objection to claims


Product Claim 19 is dependent on the independent claim 17. Equivalent method claim 3 (or claim 15) is dependent on a dependent claim 2 (or 14). It appears that product claim tree is inconsistent with the method and system claim trees. This is not an error. The purpose of the objection, is to point out the inconsistencies in the claim tree in case the inconsistencies are inadvertent.    


Double Patenting


The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claim of U.S. Patent No. US 11,288,176. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims can and would be anticipated by the claims in the Patent. Please see a comparison of claim 1 for the instant application with claim 1 of the above-mentioned patent.

Claim
Examining Claims (17489407)
Claim
Patent No.: US 11,288,176
1
A computer-implemented method comprising:
1
A computer-implemented method comprising:

identifying a request to create a test case for an integration scenario for a cloud platform, wherein the integration scenario integrates a first instance of a first cloud application with a second instance of a second cloud application;

identifying a request to create a test case for an integration scenario for a customer of a cloud platform, wherein the integration scenario integrates a first instance of a first cloud application used by the customer with a second instance of a second cloud application used by the customer;

creating the test case for the integration scenario, wherein the creating includes enabling the test case to run in an isolated environment;

creating the test case for the integration scenario, wherein the creating includes enabling the test case to run in an isolated customer environment specific to the customer;



applying an update to a cloud platform for the customer;


executing, in response to a trigger, the test case in the isolated environment, to test the integration scenario;


executing, in response to a trigger, the test case in the isolated customer environment specific to the customer, to test the integration scenario for the customer;

determining whether execution of the test case succeeded;

determining whether execution of the test case succeeded; and

in response to determining that the execution of the test case succeeded, finalizing the applied update to the cloud platform; and




in response to determining that the execution of the test case did not succeed, rolling back the applied update to the cloud platform.

in response to determining that the execution of the test case did not succeed, rolling back the applied update to the cloud platform for the customer.



Similarly, it can be shown that claim 2-20 of the instant application are not patentably distinct from the corresponding claims of the above-mentioned patent. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “in response to determining that the execution of the test case succeeded, finalizing the applied update to the cloud platform”. There is no mention of “applied update” in the claim to which this claim limitation refers to. As such, there is insufficient antecedent basis for this limitation in the claim. Claims 13 and 17 have substantially similar claim limitations and can be rejected using the same rationale.

Remaining claims can be rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sotiriadis et al. (hereinafter Sotiriadis, “Unit and Integration Testing of
Modular Cloud Services”, 2017, IEEE) in view of Handy (hereinafter Handy, “How To Do Microservices Integration Testing in the Cloud”, 2018, Published at https://thenewstack.io/how-to-do-microservices-integration-testing-in-the-cloud/) in view of Das et al. (hereinafter Das, Pub. No.: US 2004/0060044). 

As per claim 1, Sotiriadis teaches, 

A computer-implemented method comprising: 

identifying a request to create a test case for an integration scenario for a cloud platform, wherein the integration scenario integrates a first instance of a first cloud application with a second instance of a second cloud application; (This limitation simply means create a test case for an integration test, where integration is an integration of two cloud applications or services. Sotiriadis recites on page 1118, column 2, bottom paragraph “To sum up the features of this article are summarized as follows. The testing methodology of cloud services includes bottom-up and top-down approach (that involves requirements coverage based on testing) as well as unit and integration (test plan and phases) strategy for test case design.” This shows design of integration test case and creation for cloud services.)

Sotiriadis teaches cloud integration test case design. Sotiriadis does not explicitly mention, “creating the test case for the integration scenario, wherein the creating includes enabling the test case to run in an isolated environment; executing, in response to a trigger, the test case in the isolated environment, to test the integration scenario;”. However, in analogous art of cloud services integration testing, Handy teaches, 

creating the test case for the integration scenario, wherein the creating includes enabling the test case to run in an isolated environment; (Handy teaches “Microservices Integration testing in the cloud”. Handy recites on page 2, first paragraph “If you’re testing on-premise and it needs some services in the cloud, then you isolate the services and don’t worry about the cloud,”. This shows executing cloud services in customer’s isolated environment. Executing test cases includes creating test cases and enabling the test case in the environment.)  

executing, in response to a trigger, the test case in the isolated environment, to test the integration scenario; (Handy recites on page 2, first paragraph “If you’re testing on-premise and it needs some services in the cloud, then you isolate the services and don’t worry about the cloud,”. This shows executing cloud services in customer’s isolated environment. When a test runs, it is obvious that there is a trigger to run the test. The trigger may be a command by a user or completion of a build or some other events which starts the test.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Sotiriadis of software integration testing by incorporating the teaching “creating the test case for the integration scenario, wherein the creating includes enabling the test case to run in an isolated environment; executing, in response to a trigger, the test case in the isolated environment, to test the integration scenario;” of Handy. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Handy of testing software service integration in an isolated environment such that failure of the integration does not cause problem in the cloud environment and cause interruption of other services. 

Sotiriadis and Handy teach cloud integration testing. They do not explicitly mention, “determining whether execution of the test case succeeded; in response to determining that the execution of the test case succeeded, finalizing the applied update to the cloud platform; and in response to determining that the execution of the test case did not succeed, rolling back the applied update to the cloud platform.” However, in analogous art of software testing, Das teaches, 

determining whether execution of the test case succeeded; in response to determining that the execution of the test case succeeded, finalizing the applied update to the cloud platform; and (Das recites in paragraph [0045] starting at line 13 from the bottom, “After the testing has been performed, a determination is made as to whether the testing performed on the update was successful (step 614). If the testing was successful, a history database is updated (step 616). The history database is one, such as history database 416 in FIG. 4. The information written into the database includes information about the update form, results of the test, and any other data that could be used for determining the application of future updates to the software component.” This shows that after successful testing an update is finalized.)

in response to determining that the execution of the test case did not succeed, rolling back the applied update to the cloud platform. (Das recites in paragraph [0046] starting at line 3, “Returning to step 614, if the testing was not successful, a corrective action is performed (step 620). A roll back of the update to the software component may be performed as the corrective action.” This shows rolling back when tests fail.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Sotiriadis and Handy of software integration testing by incorporating the teaching “determining whether execution of the test case succeeded; in response to determining that the execution of the test case succeeded, finalizing the applied update to the cloud platform; and in response to determining that the execution of the test case did not succeed, rolling back the applied update to the cloud platform” of Das. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Das of software testing and take appropriate action depending on the result of the test. 

As per claim 13, this is a system claim that substantially parallels the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

As per claim 17, this is a product claim that substantially parallels the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a product. 

Claims 2, 12, 14 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sotiriadis, Handy and Das as applied to claims 1, 13 and 17 in view of King et al. (hereinafter King, “Enabling Automated Integration Testing of Cloud Application Services in Virtualized Environments”, 2011, North Dakota State University). 

As per claim 2, Sotiriadis, Handy and Das teach cloud integration testing. They do not explicitly mention, “further comprising: identifying an update to the cloud platform; and provisionally applying the update to the cloud platform.” However, in analogous art of cloud services integration testing, King teaches, 

further comprising: identifying an update to the cloud platform; and provisionally applying the update to the cloud platform. (King recites on page 4, column 1, paragraph 1, bottom sentence “In addition, dynamic software adaptation and integration in the cloud may require testing to be performed at runtime, possibly within the context of the production environment.” This shows an update is identified, application is updated provisionally and tests are executed during runtime of the application.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Sotiriadis, Handy and Das of software integration testing by incorporating the teaching “further comprising: identifying an update to the cloud platform; and provisionally applying the update to the cloud platform” of King. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of king of testing software service integration first by applying the update and then test the software and remove the update in case of test failure. 

As per claim 14, this is a system claim that substantially parallels the limitations of the method claim 2. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

As per claim 18, this is a product claim that substantially parallels the limitations of the method claim 2. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a product. 

As per claim 12, King teaches, 
further comprising: receiving a request to execute the test case; and executing the test case, in response to the received request. (King recites on page 127, column 1, paragraph 4, “The automated tests stored in the CRSTests.dll assembly can be run programmatically using the command line tool MSTest. Test execution produces a test results XML (.trx) log file indicating whether each test passed or failed, along with any error messages associated with test case failures.”)

Claims 3, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sotiriadis, Handy, Das and King as applied to claims 2 and 14 in view of Moorthi et al. (hereinafter Moorthi, Pub No.: US 2013/0152047). 
 
As per claim 3, Sotiriadis, Handy, Das and King teach cloud integration testing. They do not explicitly mention, “wherein the trigger comprises the update to the cloud platform.” However, in analogous art of cloud services integration testing, Moorthi teaches, 
wherein the trigger comprises the update to the cloud platform. (Moorthi recites in [0072] last sentence, “In another example, pushed code updates trigger the web service to automatically execute an associated test suite.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Sotiriadis, Handy, Das and King of software integration testing by incorporating the teaching “wherein the trigger comprises the update to the cloud platform” of Moorthi. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Moorthi of initiating execution of tests with updating a software. This will automate the testing whenever an update is pushed to save time in execution of the tests. 

As per claim 15, this is a system claim that substantially parallels the limitations of the method claim 3. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sotiriadis, Handy and Das as applied to claim 17 in view of Moorthi et al. (hereinafter Moorthi, Pub No.: US 2013/0152047). 

As per claim 19, this is a product claim that substantially parallels the limitations of the method claim 3. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a product. 

Claims 4 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sotiriadis, Handy, Das and King as applied to claims 2 and 14  in view of Gambi et al. (hereinafter Gambi, “Poster: Improving Cloud-based Continuous Integration Environments”, 2015, IEEE). 

As per claim 4, Sotiriadis, Handy, Das and King teach cloud integration testing. They do not explicitly mention, “wherein the update is a software update to an integration tool included in the cloud platform.” However, in analogous art of cloud services integration testing, Gambi teaches, 

wherein the update is a software update to an integration tool included in the cloud platform. (Gambi recites on page 797, column 2, paragraph 2, “To efficiently execute a given set of integration and system tests in the cloud, cloud-based continuous integration environments need to decide which virtual machines should be reused as-they-are and which ones should be updated. This requires to understand for each test the needed setup and the cost to implement it using available virtual machines, potential snapshots, or any combination of the two.” Please note that in this case the “cloud-bases continuous integration environment” is the integration tool and the virtual machines in the environment are components of the integration tool. Updating the virtual machines means updating the integration tool.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Sotiriadis, Handy, Das and King of software integration testing by incorporating the teaching “wherein the update is a software update to an integration tool included in the cloud platform” of Gambi. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Gambi of updating the integration tool, when needed, in addition to application update. 

As per claim 16, this is a system claim that substantially parallels the limitations of the method claim 4. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sotiriadis, Handy Das and Moorthi as applied to claim 19 in view of Gambi et al. (hereinafter Gambi, “Poster: Improving Cloud-based Continuous Integration Environments”, 2015, IEEE). 

As per claim 20, this is a product claim that substantially parallels the limitations of the method claim 4. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a product. 
References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        November 17, 2022